Title: From Thomas Jefferson to the Commissioners of the Specific Tax for Augusta County, 30 May 1780
From: Jefferson, Thomas
To: Commissioners of the Specific Tax



Gentlemen
Richmond May 30. 1780

Be pleased to deliver for the use of this State to Messrs. Eaton and Brown, or order, whatever indian corn, oats rye, or barley you may have received for the public. Your wheat you will please to have properly manufactured and packed. No return being yet received from your County I shall hope to receive one without delay. I am Gentlemen Yr. hble Servt,
 Th: Jefferson

